Citation Nr: 0215940	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for ventral hernia, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION


The veteran served on active duty from November 1943 to April 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2001, a 
statement of the case was issued in March 2001, and a 
substantive appeal was received in May 2001.


FINDING OF FACT

The veteran's service-connected ventral hernia is large in 
size and is not well supported by a belt under ordinary 
conditions.


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent evaluation (but 
no higher) for the veteran's service-connected ventral hernia 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.3, 4.7, 4.114,  Diagnostic Code 7339 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes the veteran's service medical 
records, VA examination reports and outpatient treatment 
records, as well as his private treatment records.  As the 
record shows that the veteran has been afforded VA 
examinations in connection with this claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) have been met.  See 66 Fed. Reg. 
45,631 (Aug. 29, 2001).  No additional pertinent evidence has 
been identified by the veteran as relevant to the issue on 
appeal.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decisions, statement of the case, supplemental 
statement of the case, and other correspondence have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Specifically, the 
record shows that, by the March 2001 statement of the case, 
the veteran was specifically advised of the provisions of the 
new VA regulations regarding the timing and scope of VA 
assistance, including the type of evidence necessary to 
substantiate his claim for an increased rating as well as the 
types of evidence VA would assist him in obtaining.  
Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected ventral hernia warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of  disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By a January 1998 rating decision, the RO granted the 
veteran's claim of entitlement to compensation for ventral 
hernia under the provisions of 38 C.F.R. § 1151, determining 
that this disability resulted from VA hospitalization, 
medical, or surgical treatment.  Additionally, the RO 
evaluated the veteran's ventral hernia as 20 percent 
disabling, which has been confirmed and continued to the 
present.  The current appeal arises from an October 2000 
rating decision in which the RO denied the veteran's October 
1999 request for an increased rating for this disorder.

The veteran's service-connected ventral hernia is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. § 
4.114, Diagnostic Code 7339, which provides that a 20 percent 
evaluation is warranted for small postoperative ventral 
hernia, not well supported by belt under ordinary conditions, 
or healed ventral hernia or postoperative wounds with 
weakening of abdominal wall and indication for a supporting 
belt.  Large postoperative ventral hernia, not well supported 
by belt under ordinary conditions warrants a 40 percent 
evaluation.  A 100 percent evaluation is warranted for 
massive postoperative ventral hernia, persistent, severe 
diastasis of recti muscles or extensive diffuse destruction 
or weakening of muscular and fascial support of abdominal 
wall so as to be inoperable.  

VA outpatient treatment records, dated from January 1978 to 
July 1999, include a December 1995 description of the ventral 
hernia as a large "Swiss cheese" type which was non-tender.  
It was also noted that the veteran wore a truss which 
supported the hernia adequately. 

Private treatment records from B. W. Bell, M.D., include an 
October 1999 Clinic Note which reflects that the veteran had 
a large ventral hernia measuring approximately 15 
centimeters.  Statements from Dr. Bell, dated in December 
2000 and January 2001, note that the veteran was experiencing 
difficulty wearing his belt because of irritation, localized 
infection, and edema underneath the belt.  Additionally, the 
January 2001 statement notes that the veteran's ventral 
hernia was measuring approximately 15 centimeters by 4 
centimeters.  These statements are corroborated by treatment 
records dated in December 2000 and January 2001.  The January 
2001 treatment report notes that the ventral hernia was 
easily reducible.  Similarly, an April 2001 statement and 
treatment reports dated in April and May 2001 reflect that 
the veteran was experiencing irritation and pain as a result 
of wearing a belt.  The May 2001 treatment report notes that 
the veteran had a large ventral hernia which was easily 
reducible.  

During his August 2001 personal hearing at the RO, the 
veteran testified that his ventral hernia was increasing in 
size and becoming increasingly painful.  Specifically, the 
veteran stated that his hernia pops out and it is itchy and 
painful to touch.  

Upon VA examination in April 2002, the veteran had a well 
healed midline surgical scar, mild ventral bulging measuring 
3 inches on the left side of the midline surgery, and a 
smaller one measuring 1.5 inches below the navel on the right 
side of the midline.  The first bulge measured .5 inches and 
the second bulge measured .25 inches.  The diagnosis was 
abdominal ventral hernia, post surgery.  

During his August 2002 Travel Board hearing, the veteran's 
testimony was essentially the same as his August 2001 
personal hearing testimony.  Additionally, the veteran 
testified that he is restricted to lifting no more than 5 
pounds.

After reviewing the medical evidence of record in light of 
the veteran's contentions, the Board believes that the 
veteran's symptomatology more nearly approximates the 
criteria for a 40 percent evaluation as it demonstrates a 
large ventral hernia which is not well supported by belt 
under ordinary conditions.  Specifically, although the 
veteran has been noted to wear a belt and his hernia has been 
described as easily reducible, he has been unable to continue 
to wear the belt due to secondary irritation and infection.  
Thus, in light of the medical evidence demonstrating a large 
ventral hernia and the veteran's need to discontinue the use 
of a supporting belt, the Board finds that a 40 percent 
evaluation is warranted for the veteran's service-connected 
ventral hernia under 38 C.F.R. § 4.7.

However, the clear preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent at this time.  
In the absence of medical evidence of a massive postoperative 
ventral hernia, persistent, severe diastasis of recti muscles 
or extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable; 
entitlement to an evaluation in excess of 40 percent is not 
warranted under regulatory rating criteria.  In reaching this 
determination, the Board is unable to find such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a more favorable 
decision than rendered herein.  38 U.S.C.A. § 5107(b). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

Entitlement to a 40 percent evaluation for service-connected 
ventral hernia is warranted.  To this extent, the appeal is 
granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

